                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Civil No. 05-767 (DSD/SER)

United States of America,

                   Petitioner,

v.                                                                   ORDER

Calvin Wedington,

                   Respondent.


     This      matter    is   before    the    court    upon    respondent       Calvin

Wedington’s      objection       to    the    August    8,     2019,    report      and

recommendation (R&R) of Magistrate Judge Steven E. Rau.                          In his

report, the magistrate judge recommended that: (1) Wedington’s

motion for a hearing pursuant to 18 U.S.C. § 4247(h) be denied;

and (2) Wedington should remain in the custody of the Attorney

General   of    the     United   States      pursuant   to     18   U.S.C.   §    4245.

Wedington timely objected.

     The court reviews the R&R de novo. 28 U.S.C. § 636(b)(1)(C);

D. Minn. LR 72.2(b).          After a careful review, the court finds that

the R&R is well reasoned and correct.



                                      BACKGROUND

     Wedington is a federal prisoner who was sentenced to life

imprisonment for second-degree murder in 1982.                      On June 2, 2005,

this court committed Wedington to FMC-Rochester for treatment
pursuant to 18 U.S.C. § 4245.             In April 2019, Wedington filed a

motion pursuant to § 4247(h), requesting a hearing to determine

whether he should be discharged from commitment and placed in the

general prison population.           ECF No. 183.       After an evidentiary

hearing    and   briefing      by   the   parties,     the   magistrate    judge

recommended that Wedington’s motion be denied.               See ECF No. 201.



                                    DISCUSSION

     Wedington does not object to the R&R’s statement of the

relevant   legal      standard.      Instead,    Wedington    objects     to   the

conclusion that he needs to be committed in order to receive

treatment for his mental illness.             ECF No. 204 at 1.

     Under § 4245, an inmate may be discharged from commitment if

he shows, by a preponderance of the evidence, that either (1) he

is not “presently suffering from a mental disease or defect,” (2)

he is not “in need of custody” for the treatment of the mental

disease or defect, or (3) the facility is not suitable for care or

treatment.       18   U.S.C.   §    4245(d);    see   also   United   States    v.

Wedington, 539 F. App’x 698, 699 (8th Cir. 2013) (adopting the

preponderance of the evidence standard from United States v.

Frierson, 208 F.3d 282 (1st Cir. 2000)).              In the R&R, Magistrate

Judge Rau concluded that Wedington does presently suffer from a

mental disease or defect, he is in need of custody for treatment,



                                          2
and the facility wherein Wedington is currently held is suitable.

See generally ECF No. 201.

      Wedington objects to the R&R’s second conclusion, that he is

“in need of custody” for treatment.             ECF No. 204 at 1–2.         He states

“that he has recovered sufficiently so that custody for purposes

of   treatment     is    no    longer     needed,”    and   argues   that    the   R&R

improperly conflated the “in need of custody” standard with his

being in need of treatment.               Id. (emphasis omitted).           Wedington

contends that Magistrate Judge Rau erred in allegedly assuming

that Wedington’s treatment would cease if he were discharged from

custody.     Id. at 2–3.        Though Wedington does not dispute that he

has stated he would stop taking his psychotropic medication if he

were discharged, he argues that he can be properly treated for his

schizophrenia without taking this medication and without remaining

in custody.        Id.    To support this argument, Wedington points to

record evidence that his mental state and overall wellness has

improved markedly since his commitment began in 2005.                       Id. at 3-

4.

      The court finds that the R&R properly considered whether

Wedington     is    “in       need   of    custody”     for   treatment      of    his

schizophrenia.       An inmate may be “in need of custody” when he would

pose a danger to himself or others if his mental illness is left

untreated.     United States v. Horne, 955 F. Supp. 1141, 1149 (D.

Minn. 1996).       An inmate poses a danger to himself when his mental

                                            3
illness prevents him “from making rational decisions about his

medical care.”     United States v. Clark, 122 F. App’x 282, 283 (8th

Cir. 2005).

     Magistrate Judge Rau’s conclusion that Wedington is still “in

need of custody” for treatment is not based on an assumption that

treatment would cease if his commitment is lifted.                    Rather, it is

based    on   undisputed    record   evidence.           As   the     R&R    properly

concluded, the record contains sufficient evidence that Wedington

would stop taking his psychotropic medication to control his

schizophrenia if his commitment were lifted.                  See ECF No. 201 at

13–15.    The record further illustrates that if Wedington stops

taking his medication, he will decompensate, as he has done in the

past, and may serve as a risk to himself or others.                          See id.

Because Wedington would cease taking his medication if he were

discharged from commitment, he remains “in need of custody” for

treatment.


                                CONCLUSION

Accordingly, IT IS HEREBY ORDERED that:

     1.       Wedington’s   objection       [ECF   No.   204]    to    the    R&R   is

overruled;

     2.       The R&R [ECF No. 201] is adopted in its entirety;

     3.       Wedington’s motion for a hearing date pursuant to 18

U.S.C. § 4247(h) [ECF No. 183] is denied; and


                                        4
     4.   Wedington is to remain in the custody of the Attorney

General of the United States pursuant to 18 U.S.C. § 4245 for

hospitalization and treatment until he is no longer in need of

such custody for care and treatment.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 16, 2019

                                    s/David S. Doty__________
                                    David S. Doty, Judge
                                    United States District Court




                                5
